ALD-032                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 22-2348
                                  ___________

                              LEON GREEN-BEY,
                                         Appellant

                                        v.

     ATLANTIC COUNTY; ATLANTIC COUNTY PROSECUTORS OFFICE;
 ATLANTIC COUNTY SUPERIOR COURT OF NEW JERSEY CRIMINAL COURT
 COMPLEX; ATLANTIC COUNTY SUPERIOR COURT OF NEW JERSEY CIVIL
      DIVISION; QUAL-LYNX; ATLANTIC COUNTY SHERIFF'S OFFICE;
  JOHN DOES 1-10, SAID NAMES BEING UNKNOWN AND FICTITIOUS WHO
  CONSPIRED TO INJURE AND DEPRIVE ME OF RIGHTS SECURED BY THE
       U.S. CONSTITUTION; TODD MILLER; STANLEY L. BERGMAN
                 ____________________________________

                 On Appeal from the United States District Court
                           for the District of New Jersey
                             (D.C. No. 1-21-cv-20143)
                  District Judge: Honorable Karen M. Williams
                  ____________________________________

     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
       Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               November 17, 2022
         Before: HARDIMAN, RESTREPO, and BIBAS, Circuit Judges

                        (Opinion filed: December 9, 2022)
                                        _________

                                        OPINION*
                                        _________
PER CURIAM

       Appellant Leon Green-Bey, a pre-trial detainee proceeding pro se and in forma

pauperis, appeals from the District Court’s sua sponte dismissal with prejudice of his

amended complaint. We will summarily affirm.

       In the operative complaint, Green-Bey, proceeding in forma pauperis, sued the

Honorable Todd Miller, the New Jersey state judge presiding over his pending criminal

charges, pursuant to 42 U.S.C. § 1983. Green-Bey, who is currently detained at the

Mercer County Correction Center, alleged that Judge Miller denied his right to Due

Process by subjecting him to pre-trial detention in New Jersey and that, because he did

not consent to prosecution under criminal law, he is not subject to it. Dkt. No. 20 at 2-5.

Green-Bey sought declaratory and injunctive relief, including the transfer of his federal

case from Camden to Newark, review by a panel of three judges, and an injunction

against Judge Miller. Dkt. No. 20 at 1-3, 5.

       On July 7, 2022, the District Court screened his amended complaint pursuant to 28

U.S.C. § 1915(e)(2). The District Court dismissed the complaint with prejudice, finding

that Judge Miller is immune to the suit. Dkt. No. 21 at 3. The District Court also


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                               2
concluded that, even if Judge Miller were not immune, Green-Bey’s request for relief

was barred by Younger v. Harris, 401 U.S. 37 (1971). Dkt. No. 21 at 4. Green-Bey filed

this timely appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the dismissal of the complaint. Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

Upon review, we will affirm because no substantial question is presented on appeal. See

3d Cir. L.A.R. 27.4.

       The District Court properly dismissed Green-Bey’s amended complaint because

Green-Bey is not entitled to the relief he seeks. Green-Bey requested the District Court

to terminate the state criminal proceedings against him and transfer them to what he

considers to be a proper court, which the District Court correctly determined it must

abstain from doing. See Younger, 401 U.S. at 45 (explaining that federal courts have

power to enjoin state officers from instituting criminal actions only “where the danger of

irreparable loss is both great and immediate”). The extraordinary circumstances that

would allow such interference do not exist here, so Green-Bey’s relief is squarely barred

by Younger.

       Accordingly, we will affirm the judgment of the District Court.




                                             3